Title: To James Madison from George Jackson, 24 November 1810
From: Jackson, George
To: Madison, James


Sir,
Zanesville 24 Novr. 1810
I beg the liberty to state to you that my friends or a few of them in this place have recomended myself & a Mr. Samuel Herrick of this place, to you as fit persons, Mr. Herrick to fill the office of District atty. for the State of Ohio in the roome of Mr. Creton, who I am told has resigned for the sake of a seat in the Legislature, where I have the Honor to be also, I should not truble you at this time if it was not Impresed strong on my mind, that the Late Administration as well as yourself are oftin imposed upon by improper recomendations, by which means Fedrelist or quids very frekquently Get apoined to office, and dicided Republicans neglected, who has eequal Clame both in talent and Charactor, to the office bestoed upon men who has and dose acted in oppisition to the late and present administration of our hapy Goverment, myself are recomended to you for Marshal of this state, as soon as that office is vacant, it is at present fu’ld by Genl. Lewis Cass who is by many of our freinds thought to be at Least a very doubtfull Character as respects Politicks and who I am told has got the Fedral Judges to recomend him to you for district atty. and to cap his sucess Messers. Tiffen and Worthington, now Sir, I am bold to Say that Mr Cass the Present Marshal is a very Suspicias Character with myself he has to my knowledge apointed some very voilent Fedral Characters as his Assistants and I know of none who acts under him to be republicans, when he by the late Law of Congress has assistants in every County Genl. Cass has in my opinion, acted very unworanted with me, he was the first that mentioned to me he should resign the office of Marshal, and advised me to aske for it and observed having a personal acquantance with the President, I most succeed, at the same time that this was in contemplation, he Cass was a making aplecation to Gover Huntington for a Mr. Granger at least a very Doubtfull Character and a person of no visible property. I beg pardon for this digr[e]ssion, and hope that yourself and famaly are in Good health; I am very respectfully your Most obent Very Humble Sert
Geo: Jackson
NB I hope you will excuse this scrall as I am lame in my right arme and cannot will right.
